              Case 2:19-cr-00091-RAJ Document 47 Filed 09/11/20 Page 1 of 3




 1                                                              The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT FOR THE
 9                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
10
11
       UNITED STATES OF AMERICA,                          NO. CR19-091RAJ
12
13                            Plaintiff,                  ORDER GRANTING STIPULATED
                                                          MOTION TO CONTINUE TRIAL
14
                         v.                               AND OTHER DEADLINES
15
       VINH Q. NGUYEN,
16
17                            Defendant.
18
19          This matter comes before the Court on the stipulated motion of the parties to

20 continue the trial in this matter, and to extend the due date for responses to pending
21 motions. Having considered the motion and all the files and records herein, the Court
22 finds and rules as follows:
23        This is the fifth motion to continue the trial date in this matter. The current trial

24 date of October 5, 2020 is the first date contemplated by the current General Order 13-20
25 for in-person hearings or trials.
26          The facts supporting continuing the trial and excluding the consequent delay are

27 set forth in the Stipulated Motion to Continue, incorporated by this reference, and include
28 the following: (a) the substitution of defense counsel into the case earlier this year (b)
     Order Continuing Trial Date - 1                                       UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     U.S. v. Vinh Q. Nguyen CR20-091RAJ                                     SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:19-cr-00091-RAJ Document 47 Filed 09/11/20 Page 2 of 3




 1 since that substitution, the parties' abilities to prepare for trial have been hampered by the
 2 restrictive conditions of the COVID-19 pandemic; (c) the volume of discovery produced;
 3 (d) the impact of the COVID-19 pandemic on this Court’s operations, as set forth in this
 4 Court’s General Orders on that subject, including in General Order 13-20; and (e) the
 5 impact of the COVID-19 pandemic on defense counsel’s ability to meet and confer with
 6 Defendant, who is detained at FDC SeaTac and which has modified operations in an
 7 attempt to prevent the introduction of the virus into the facility.
 8         THIS COURT FINDS, pursuant to Title 18, United States Code, Section
 9 3161(h)(7)(B)(i) and (iv), that a continuance of the trial date is in fact necessary due to
10 the facts set forth in this Court’s General Order 13-20. In addition, the Court further
11 finds that a failure to grant the continuance in this particular case would be a miscarriage
12 of justice, and would deny counsel for the parties the reasonable time necessary for
13 effective preparation, due to defense counsels’ need for more time to engage in trial
14 preparation with in-custody Defendant.
15         THIS COURT FINDS, pursuant to Title 18, United States Code, Section
16 3161(h)(6) and (7), that this is a reasonable period of delay in light of the public health
17 emergency, and also because Defendant has indicated he requires more time to prepare
18 for trial. The Court finds that given Counsel’s relatively recent substitution into this case,
19 the impact of the public health emergency, the complexity of the case, and the volume of
20 discovery produced, that more time is, in fact, necessary.
21         THIS COURT FINDS, therefore, that pursuant to Title 18, United States Code,
22 Sections 3161(h)(6) and 3161(h)(7), the ends of justice will best be served by a
23 continuance, and that they outweigh the best interests of the public and the Defendant’s in
24 a speedy trial.
25         THIS COURT FURTHER FINDS that all of the additional time requested between
26 the date of this Order and the new trial date of November 9, 2020, is necessary to provide
27 counsel for the Defendant the reasonable time necessary to prepare for trial.
28
     Order Continuing Trial Date - 2                                       UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     U.S. v. Vinh Q. Nguyen CR20-091RAJ                                     SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:19-cr-00091-RAJ Document 47 Filed 09/11/20 Page 3 of 3




 1         NOW, THEREFORE, IT IS HEREBY ORDERED that parties' Stipulated Motion
 2 (Dkt. #45) is GRANTED. The trial date is continued to November 9, 2020 at 9:00 a.m.
 3         IT IS HEREBY ORDERED, that responses to the parties’ pending motions to
 4 (Dockets # 41 and 44) will be filed no later than October 2, 2020. Replies, if any, in
 5 support of said motions shall be filed no later than October 9, 2020, and both motions are
 6 deemed re-noted to that date.
 7         IT IS HEREBY ORDERED that the parties shall appear for a pretrial conference /
 8 status hearing on October 21, 2020, at 11:00 a.m., in Courtroom 13106.
 9         IT IS HEREBY ORDERED that Defendant shall file a speedy trial waiver no later
10 than September 25, 2020.
11         IT IS FURTHER ORDERED that the time between the date of this Order and the
12 new trial date of November 9, 2020, is excluded in computing the time within which a
13 trial must be held pursuant to Title 18, United States Code, Section 3161, et seq.
14         DATED this 11th of September, 2020.
15
16
17
                                                    AThe Honorable Richard A. Jones
                                                     United States District Judge
18
19
20
21
22
23
24
25
26
27
28
     Order Continuing Trial Date - 3                                    UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     U.S. v. Vinh Q. Nguyen CR20-091RAJ                                  SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
